Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first final Office Action for application 17/096,166 in response to arguments and amendments filed on 10/11/2022. Claims 1-4, 8-11, and 15-18 are currently amended. Claims 1-20 are pending and are examined below.

Response to Arguments and Amendments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that amendments to claims 1, 8 and 15 are amended to overcome applied arts Psenka and Amann. Applicant specifically argues that newly added claim limitations “selecting a plurality of data lines in the database for analytics, each data line comprising an original data portion”, “adding, to each of the selected plurality of data lines in the database, an additional data portion comprising a set of additional bytes to represent analytics data metadata about a corresponding one of the plurality of data lines and storing the added sets of additional bytes of the additional data portions with the respective original data portions as part of the selected plurality of data lines in the database” contain limitations not covered by applied reference arts Psenka and Amann. Applicant notes that Psenka describes an “enhanced user interface and data handling and business intelligence software” which uses a “databook interface” where “the databook is a user interface that acts both as a reporting tool for visualizing data and as a mechanism whereby the user can specify parameters defining the data book.” Applicant makes a conclusory statement Psenka is different from applicant’s cited invention. Therefore argument is unpersuasive.
Applicant further argues that Amann fails to teach newly added language of claim limitations “adding, to each of the selected plurality of data lines in the database, an additional data portion comprising a set of additional bytes to represent analytics data metadata about a corresponding one of the plurality of data lines and storing the added sets of additional bytes of the additional data portions with the respective original data portions as part of the selected plurality of data lines in the database”. Applicant argues that an “emulated record” is distinct from “a plurality of data lines in the database” as recited in clam 1 language because that data and high-performance block storage metadata unit are stored separately in main memory. However, as explained in Par. [0080], in a preferred embodiment, a direct access storage device (Fig. 8 #840 e.g. HDD, CD ROM, etc.) “includes high performance block storage metadata. In the DASD 840, the footer of a fixed-size block will generally be written on the storage media together with the data block of the fixed-size block. This differs from the memory 802 of the computer system 800, where the footer of a fixed-size block is written in a separate physical area (i.e., the high performance block storage metadata unit 822) than where the data block of the fixed-size block is written.” In other words, the metadata can be written along with the rest of the data block associated with the record, and is not exclusively confined to main memory #802 cited in applicant’s argument. Therefore argument is unpersuasive.
Applicant finally argues that new claim 1 limitation “receiving an analytics request to retrieve a selected receive a first data line from the database” is not taught by Amann because the emulated record in paragraphs [0055-6] is different from Amann’s “reading the set of additional bytes from the database corresponding to the selected data line.” However, Amann is not used to teach this limitation. Psenka teaches that a user can request data directly associated with the data from the database. Examiner notes that previously uncited portion of Psenka (Par. [0022]) specifically deals with requesting data based on a date range (i.e. analytic request associated with metadata). As explained above, Amann explicitly states that generated metadata can also be stored directly with the metadata. Therefore argument is unpersuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Psenka et al. (US Pub. 2009/0300544) in view of Amann (US Pub. 2009/0259924).
	Regarding claim 1, Psenka teaches 
	 A computer-implemented method of managing a database, the method comprising: selecting a plurality of data lines in the database for analytics, each data line comprising an original data portion (Par. [0024] composite data visualization mechanism performs statistical analysis on a specific set of data)
	receiving an analytics request to retrieve a selected data line from the database; (Par. [0014, 22, 57, 75] user or process can query a particular set of data in the data sources, including date range metadata)
and reading the set of additional bytes from the database corresponding to the selected data line.  (Par. [0014, 22, 57, 75] user or process can query a particular set of data in the data sources, including date range metadata (e.g. records within the date range))
	Psenka does not explicitly teach 
adding, to each of the selected plurality of data lines in the database, an additional data portion comprising a set of additional bytes to represent analytics data and storing the added sets of additional bytes of the additional data portions with the respective original data portions as part of the selected plurality of data lines in the database;  
	However, from the same field Amann teaches
	adding, to each of the selected plurality of data lines in the database, an additional data portion comprising a set of additional bytes to represent analytics data metadata about a corresponding one of the plurality of data lines and storing the added sets of additional bytes of the additional data portions with the respective original data portions as part of the selected plurality of data lines in the database;  (Fig. 8; Par. [0080] the data stored and read from the direct access storage device (e.g. HDD, CD ROM, etc.) includes metadata associated with stored records)
	 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the record structure of Amann into the business intelligence analytics of Psenka. The motivation for this combination would have been the need for high performance block storage metadata as explained in Amann (Par. [0017]).
	Regarding claim 2, Psenka and Amann teach claim 1 as shown above, and Psenka further teaches 
	The method of claim 1, further comprising: determining whether original data corresponding to the selected data line is public or private based on reading the set of additional bytes; (Fig. 11; Par. [0131-3] security control policies limit visibility (i.e. determine if public or private) to users B and C)
	and sending out the original data from the database in response to determining that the original data is public. (Fig. 11; Par. [0131-3] security control policies give full visibility (i.e. determine it is public) to user A)
	Regarding claim 3, Psenka and Amann teach claim 2 as shown above, and Psenka further teaches 
	The method of claim 2, wherein the original data is sent without the set of additional bytes. (Fig. 1#22; Fig. 11; Par. [0062, 131-3] security control policies are read but not sent as part of the data)
	Regarding claim 8, see at least the rejection for claim 1. Psenka further teaches
	A computer system comprising a memory and a processor (Fig. 2 #32, 38-42; Par. [0063] memory and processor in computers, servers and phones)
	Regarding claim 9, see the rejection for claim 2.
	Regarding claim 10, see the rejection for claim 3.
	Regarding claim 15, see the rejection for claim 8.
	Regarding claim 16, see the rejection for claim 2.
	Regarding claim 17, see the rejection for claim 3.

Claim(s) 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Psenka et al. (US Pub. 2009/0300544) in view of Amann (US Pub. 2009/0259924), and further in view of Rogers et al. (US Pub 2021/0192068).
Regarding claim 4, Psenka and Amann teach claim 1 as shown above, but do not explicitly teach 
	The method of claim 1, further comprising: updating the set of additional bytes to increment a number of requests for the selected data line, in response to receiving the request to retrieve the selected data line.
	However, from the same field, Rogers teaches
	The method of claim 1, further comprising: updating the first set of additional bytes to increment a number of requests for the first data line, in response to receiving the request to receive the first data line. (Fig. 2 #206; Par. [0053] every time a query is executed, a query count is incremented)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the query count of Rogers into the record metadata structure of Amann. The motivation for this combination would have been the need to improve security against malicious actors as explained in Rogers (Par. [0019]).
	Regarding claim 11, see the rejection for claim 4.
	Regarding claim 18, see the rejection for claim 4.

Claim(s) 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Psenka et al. (US Pub. 2009/0300544) in view of Amann (US Pub. 2009/0259924), and further in view of Arnell et al. (US Pub. 2018/0139224).

Regarding claim 5, Psenka and Amann teach claim 1 as shown above, but do not explicitly teach 
	The method of claim 1, wherein each of the plurality of data lines represents a search query.
	However, from the same field, Arnell teaches
	The method of claim 1, wherein each of the plurality of data lines represents a search query. (Fig. 2 #250; Par. [0009-10, 36, 40, 46] DNS Correlator (#250) stores records (i.e. lines)  about DNS queries (i.e. search queries))
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the DNS queries of Arnell into the business intelligence analytics of Psenka. The motivation for this combination would have been the need to monitor a network with low impact on latency as explained in Arnell (Par. [0007]).
	Regarding claim 6, Psenka, Amann and Arnell teach claim 5 as shown above, and Arnell further teaches
	The method of claim 5, wherein a data owner selected the plurality of data lines for analytics, the method further comprising: receiving a request from the data owner to receive analytics data regarding a parameter of at least some of the selected plurality of data lines; (Fig. 2 #250; Par. [0009-10, 40, 46] DNS Correlator (#250) stores records (i.e. lines)  about DNS queries for analytic purposes)
	analyzing each set of additional bytes to determine which of the selected plurality of data lines corresponds to the parameter; (Fig. 2 #250; Par. [0009-10, 22, 40, 46] DNS Correlator (#250) analyzes queries to select to determine which domains may be malicious)
	formatting the sets of additional bytes from the selected plurality of data lines that correspond to the parameter to generate the analytics data; (Fig. 2 #250; Par. [0009-10, 22, 40, 46] DNS Correlator (#250) decides which queries to select to determine which domains may be malicious)
	and sending the analytics data to the data owner. (Par. [0046] additional devices (e.g. data owner) are in communication with DNS Correlator (#250) for further data processing)
	Regarding claim 7, Psenka, Amann and Arnell teach claim 5 as shown above, and Arnell further teaches
	The method of claim 6, wherein the analytics data is selected from the group consisting of: a number of requests on a subject matter, a number of requests for public data, a number of requests for private data, details about data requesters, locations of requests, and dates and times of requests. (Par. [0009-10] query records can be used to identify malicious IP address (i.e. details about data requestor))
Regarding claim 12, see the rejection for claim 5.
	Regarding claim 13, see the rejection for claim 6.
Regarding claim 14, see the rejection for claim 7.
	Regarding claim 19, see the rejection for claim 5.
Regarding claim 20, see the rejection for claims 6 and 7.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081. The examiner can normally be reached M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J MITCHELL CURRAN/Examiner, Art Unit 2157  

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157